DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.  The examiner acknowledges the amendments filed 3/18/21 have overcome the rejections and/or objections set forth in the office action mailed 5/13/22. The following is an examiner’s statement of reasons for allowance:

 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “detecting a first peak wavelength of the second pair and a second peak wavelength of the second pair in the fluorescence spectrum, the first peak wavelength associated with the first fluorescence peak and the second peak wavelength associated with the second fluorescence peak, the first peak wavelength smaller than the second peak wavelength; and determining, utilizing the one or more processors, a sucrose concentration based on one of the first pair and the second pair utilizing a database comprising a plurality of predetermined sucrose concentrations”, in combination with the rest of the limitations of claim 1.

As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a moving table configured to position a main axis of a tip of the optical fiber in the first detection direction, the moving table comprising goniometer configured to set the detection angle…detecting a first peak wavelength of the second pair and a second peak wavelength of the second pair in the fluorescence spectrum, the first peak wavelength associated with the first fluorescence peak and the second peak wavelength associated with the second fluorescence peak; and determining a sucrose concentration based on one of the first pair and the second pair utilizing a database comprising a plurality of predetermined sucrose concentrations”, in combination with the rest of the limitations of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877